                                                                                U.S. BANKRUPTCY COURT
                                                                                  DISTRICT OF OREGON
                                                                                       FILED
                                                                                    February 6, 2020

                                                                                Clerk, U.S. Bankruptcy Court

Below is an order of the Court.



                                                                                U.S. Bankruptcy Judge


PSCDO (4/13/17) dcm              UNITED STATES BANKRUPTCY COURT
                                          District of Oregon

In re                                                             )
 William John Berman                                              ) Case No. 19−60230−pcm11
                                          Debtor(s)               )
                                                                  )
Loren Hathaway                                                    ) Adv. Proc. No. 19−06026−pcm
et al.                                                            )
                                          Plaintiff(s)            )
                                                                  )
                                        v.                        ) SCHEDULING ORDER
William John Berman                                               )
                                             Defendant(s)         )
                                                                  )

IT IS HEREBY ORDERED that:

  1. The following must occur within 120 days of the filing of the complaint:

      (a) Amendment of pleadings and joinder of other parties.

      (b) Filing of motions, including motions for summary judgment, other than discovery motions before
      discovery is closed. Any party added after the commencement of the above adversary proceeding has
      until 120 days after the filing of the complaint or 60 days after service of the pleading adding the new
      party, whichever is later, to file motions, including a motion for summary judgment, other than
      discovery motions before discovery is closed.

  2. The parties must complete discovery 14 days prior to trial.

  3. Pursuant to Fed. R. Civ. P. 16(b) and LBR 7026−1(d), this scheduling order modifies the times and
     extent of disclosure under Fed. R. Civ. P. 26(a)(3) as follows:

      (a) A party must disclose the information described in Fed. R. Civ P. 26(a)(3)(A)(i)−(ii) 14 days prior to
      trial. (This requirement includes, but is not limited to, a list of witnesses, except those who will be
      called solely for impeachment purposes. Any witness whose name is not included on a party's witness
      list will not be allowed to testify, except for good cause shown or solely for the purpose of
      impeachment.)

      (b) Within 7 days after the disclosure described in subparagraph (a), a party must serve and file a list
      disclosing any objections of the type described in Fed. R. Civ. P. 26(a)(3)(B). An objection not so
      disclosed will be deemed waived. Fed. R. Civ. P. 26(a)(3).


Page 1 of 2                              * * * SEE NEXT PAGE * * *



                             Case 19-06026-pcm           Doc 45    Filed 02/06/20
  4. In addition to the requirements described in paragraph 3, and no later than 14 days prior to trial, the
     parties must:

     (a) File and serve on all parties their trial briefs if they intend to file such briefs. Trial briefs must not
     exceed 20 pages in length, unless the court authorizes an over−length brief. Any motion to authorize
     the filing of an over−length brief must be filed no later than 3 business days before the brief is due.

     (b) File a joint statement of agreed facts. Said statement must indicate which facts the parties agree
     are relevant and which facts the parties reserve objections as to relevance.

     (c) Deliver to the court (do not electronically file) the original and two paper copies of all exhibits
     (except impeachment exhibits). Serve a copy of the exhibits on all parties. File and serve a list of
     those exhibits. Plaintiff's exhibits should be numbered and listed starting with "1." Defendant's exhibits
     should be lettered and listed starting with "A." Exhibits in excess of 10 should be tabbed and
     presented in a three−ring binder. If there are multiple parties or numerous exhibits, contact the
     Courtroom Deputy at 503−326−1566, for number assignments. Except for good cause shown, no
     exhibits will be received in evidence at trial unless presented in accordance with this order.

     (d) Deliver to the court (do not electronically file) a copy of any deposition that will be offered as
     substantive evidence, with those portions sought to be admitted underlined. (This provision is not
     applicable to depositions used to refresh recollection or for impeachment.)


  5. This scheduling order shall not be modified except upon a showing of good cause and leave by the
     court. Requests for extension of any time limit or for setover of any trial or hearing must be by written
     motion supported by an affidavit stating sufficient facts demonstrating good cause, appropriate use of
     prior time and that the extension/continuance was requested at the earliest time practical. The
     affidavit must indicate the number of prior extensions/continuances, that the moving party has
     consulted with opposing counsel regarding the request and whether the opposing counsel consents or
     objects to the requested extension/continuance. The above procedure must be followed even if all
     parties stipulate to the extension/continuance.

Page 2 of 2                                          ###




                             Case 19-06026-pcm          Doc 45     Filed 02/06/20
